Exhibit 10.1

 

 

[image_001.gif]

 

 

 

 

VIA EMAIL ONLY

 

October 9, 2017

 

Dr. Raymond C.F. Tong
12 Harcourt Road

Bank of America Tower

Floor 3404, Suite 43F

Hong Kong

 

Re:          Director Letter Agreement

 

Dear Raymond,

 

This letter constitutes an agreement (“Agreement”) between you and PharmaCyte
Biotech, Inc. (“Company”) and contains all the terms and conditions relating to
your service to the Company as a member of our Board of Directors (“Board”).

 

1.         Term. This Agreement will become effective October 9, 2017
(“Effective Date”) and continue until your resignation or removal from the
Board, or until your successor is duly elected and qualified. Your position will
be subject to re-election each year at the annual shareholders’ meeting and,
upon re-election, the terms and provisions of this Agreement will remain in full
force and effect.

 

2.         Services.

 

2.1.     Duties. You will render services as a member of the Board in accordance
with high professional and ethical standards and in accordance with applicable
laws, rules and regulations pertaining to your performance under this Agreement.
You will use your best efforts to attend all meetings of the Board called from
time to time, either in-person or by telephone. You will serve as member of the
Audit Committee of the Board and will use your best efforts to attend meetings
of the Audit Committee as required by its members pursuant to its Charter as may
be called from time to time. As an independent director, you may also be
required to attend meetings with the other independent directors without the
presence of the Company’s officers and non-independent directors. The services
described in this Section 2.1 are hereinafter referred to as your “Duties.”

 

2.2.      Reporting. While this Agreement is in effect, you will immediately
advise the Company if: (i) you know, have reason to know or believe that you are
no longer independent; and (ii) you serve on an audit committee of any other
public company.

 

3.         Services for Others. You are free to represent or perform services
for other persons during the term of this Agreement. You represent, however,
that you do not presently perform and do not intend to perform, during the term
of this Agreement, similar duties or other services for companies whose
businesses are or would be in any way competitive with the Company (except for
companies previously disclosed by you to the Company in writing). Should you
propose to perform similar duties or other services for any such company, you
agree to notify the Company in writing in advance (specifying the name of the
organization for whom you propose to perform such services) and to provide
information to the Company sufficient to allow it to determine if performing
such similar duties or other services would conflict with your Duties.

 

 

 



23046 Avenida de la Carlota | Suite 600 | Laguna Hills | California 92653

Office: 917.595.2850 | Fax: 917.595.2851 | Mobile: 917.595.2852 |
kwaggoner@PharmaCyte.com



 

 

 



 1 

 

 

4.         Compensation.

 

4.1.      Cash. The Company will pay you cash compensation of $12,500 per
quarter, payable in advance and pro-rated for periods of less than a quarter.
You will be reimbursed for reasonable expenses documented and incurred by you in
performing your Duties, including travel expenses for meetings you attend
in-person.

 

4.2.      Equity Grants. Commencing on the Effective Date and on each
anniversary date of the Effective Date, you will be issued annually: (i) 500,000
fully-paid, non-assessable shares of the Company’s restricted common stock
(“Shares”); and (ii) a five-year option to purchase 500,000 Shares at an
exercise price equal to the fair market value of the Company’s common stock on
the date of the grant (“Option”). The Shares and the Option will be fully vested
as of the date of the grant. The Company will issue you a Stock Option Agreement
to evidence the Option in the form typically used by the Company.

 

4.3.      Service on Additional Board Committee. Should you be named to any
additional committee of the Board, the Compensation Committee of the Board will
determine any additional compensation, if any, that you will receive for serving
on such committee.


 


 

4.4.      Taxes. You are solely responsible for taxes arising out of any
compensation paid by the Company to you under this Agreement, and you understand
that you will not be issued a U.S. Treasury Form 1099 if we receive a completed
Form W-8BEN. The Company will comply with any tax or withholding obligations as
required by applicable law related to this Agreement.

 

5.         D&O Insurance Policy. During the term of this Agreement, the Company
will include you as an insured under its existing director’s and officer’s
insurance policy, with coverage determined annually by the Company and the
Board.

 

6.         No Assignment. Because of the personal nature of the services to be
rendered by you, this Agreement may not be assigned by you.

 

7.         Confidential Information; Non-Disclosure. In consideration of your
access to the premises of the Company and/or you access to certain confidential
information of the Company, you hereby represent and agree as follows:

 

7.1.      Definition. For purposes of this Agreement, the term “Confidential
Information” means:

 

a.          Any information the Company possesses that has been created,
discovered, or developed by or for the Company and that has or could have
commercial value or utility in the business in which the Company is engaged;

 

b.          Any information provided to the Board at or for meetings of the
Board and any information relating to proceedings of the Board; or

 

 

 

23046 Avenida de la Carlota | Suite 600 | Laguna Hills | California 92653

Office: 917.595.2850 | Fax: 917.595.2851 | Mobile: 917.595.2852 |
kwaggoner@PharmaCyte.com

 

 

 



 2 

 

 

c.          Any information that is related to the business of the Company and
is generally not known by non-Company personnel.

 

7.2.      Exclusions. Notwithstanding the foregoing, the term Confidential
Information does not include:

 

a.          Any information that becomes generally available to the public other
than because of a breach of this Agreement, or any other agreement requiring
confidentiality between the Company and you;

 

b.          Information received from a third party in rightful possession of
such information who is not restricted from disclosing such information; and

 

c.          Information known by you prior to receipt of such information from
the Company, which prior knowledge can be documented.

 

7.3       Documents. You agree that, without the prior written consent of the
Company, you will not remove from the Company's premises any notes, formulas,
programs, data, records, machines, or any other documents or items that in any
manner contain or constitute Confidential Information, nor will you make
reproductions or copies of the same. If you receive any such documents or items
by personal delivery from any authorized personnel of the Company, you will be
deemed to have received the express written consent of the Company. If you
receive any such documents or items, other than through personal delivery as
described in the preceding sentence, you agree to inform the Company promptly of
your possession of such documents or items. You will promptly return such
documents or items, along with any reproductions or copies, to the Company upon
the Company's demand, upon termination of this Agreement or upon your
termination or Resignation (as defined in Section 8 below).

 

7.4.      No Disclosure. You agree that you will hold in trust and confidence
all Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as maybe
necessary in the course of your relationship with the Company. You further agree
that you will not use any Confidential Information other than in connection with
your service as a member of the Board without the prior written consent of the
Company. The provisions of this Section 7.4 shall survive termination of this
Agreement.

 

8.         Termination and Resignation. Your membership on the Board may be
terminated for any or no reason, except as provided in the Company’s
organizational documents or pursuant to applicable law. You may also terminate
your membership on the Board for any or no reason by delivering written notice
of your resignation to the Company (“Resignation”). Such Resignation shall be
effective on the later of the date of its delivery or the date specified in the
Resignation. Upon the effective date of the termination or Resignation, your
right to compensation under this Agreement will terminate, subject to the
Company's obligations to pay you any compensation that you have already earned
and to reimburse you for approved expenses already incurred in connection with
performing your Duties as of the effective date of such termination or
Resignation.

 

 

 

 

23046 Avenida de la Carlota | Suite 600 | Laguna Hills | California 92653

Office: 917.595.2850 | Fax: 917.595.2851 | Mobile: 917.595.2852 |
kwaggoner@PharmaCyte.com

 

 



 3 

 

 

9.         Not an Employee. Nothing in this Agreement shall be construed as a
contract of employment between you and the Company or as a commitment on the
part of the Company to retain you in any capacity, for any period of time or
under any specific terms or conditions, or to continue your service to the
Company beyond any period.

 

10.       Governing Law; Consent to Jurisdiction. All questions with respect to
the construction and/or enforcement of this Agreement, and the rights and
obligations of the parties hereunder, shall be determined in accordance with the
laws of the State of California applicable to agreements made and to be
performed entirely in the State of California. The parties to this Agreement
hereby consent to the jurisdiction of the courts having jurisdiction over
matters arising in California for any proceeding arising out of or relating to
this Agreement.

 

11.       Entire Agreement; Amendment; Waiver; Counterparts. This Agreement
expresses the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof. Any term of this Agreement may be amended and
observance of any term of this Agreement may be waived only with the written
consent of the parties hereto. Waiver of any term or condition of this Agreement
by any party shall not be construed as a waiver of any subsequent breach or
failure of the same term or condition or waiver of any other term or condition
of this Agreement. The failure of any party at any time to require performance
by any other party of any provision of this Agreement shall not affect the right
of any such party to require future performance of such provision or any other
provision of this Agreement. This Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement, and may be executed using facsimiles
of signatures, and a facsimile of a signature shall be deemed to be the same,
and equally enforceable, as an original of such signature.

 

This Agreement has been executed and delivered by the undersigned and is made
effective as of the Effective Date.

 

  Sincerely,       PharmaCyte Biotech, Inc.           By: /s/ Kenneth L.
Waggoner             Name: Kenneth L. Waggoner  

Title: Chief Executive Officer

President and General Counsel

 

Agreed and Accepted:

 

 

/s/ Raymond C. F. Tong          

Name: Raymond C.F. Tong

 

 

 

23046 Avenida de la Carlota | Suite 600 | Laguna Hills | California 92653

Office: 917.595.2850 | Fax: 917.595.2851 | Mobile: 917.595.2852 |
kwaggoner@PharmaCyte.com

 

 



 4 

 

